Opinion of the Court by
Judge Peters :
Isaac Chandler who stands on the record as appellant, having been adjudged as the record shows a bankrupt, has no direct interest in -the case, and his assignee has neither sought to be nor has he been made a party to this controversy. But if he had, as appellee was seeking to enforce a specific lien- on land which he 'had sold and for which appellant was indebted, and the judgment is merely for an enforcement of the lien, and it is not suggested that the assignee could have made any other de*20fense than that which was made by appellant, it does' not appear how either of them has been prejudiced by the judgment.

Roe, for appellant-.


Brown, for appellees.

The deficit of one-half or three-quarters of ah acre in a tract of 25 acres sold at $2 per acre is too small a matter to authorize an interference by this court as it might have resulted from the smallest mistake in the work, or of a variation in the instruments. Even regarding the case as properly before us by appeal, no error is perceived for which a reversal could be had. Wherefore the judgment is affirmed.